Title: [First Residence in Boston, 1768]
From: Adams, John
To: 


      In the Beginning of the Year 1768 My Friends in Boston, were very urgent with me to remove into Town. I was afraid of my health: but they urged so many Reasons and insisted on it so much that being determined at last to hazard the Experiment, I wrote a Letter to the Town of Braintree declining an Election as one of their Select Men, and removed in a Week or two, with my Family into the White House as it was called in Brattle Square, which several of the old People told me was a good omen as Mr. Bollan had lived formerly in the same house for many Years. The Year before this, i.e. in 1767 My Son John Quincy Adams was born on the eleventh day of August July, at Braintree, and at the request of his Grandmother Smith christened by the Name of her Father John Quincy on the day of the Death of his Great Grandfather, John Quincy of Mount Wollaston.
      In the Course of this Year 1768 My Friend Mr. Jonathan Sewall who was then Attorney General called on me in Brattle Street, and told me he was come to dine with me. This was always an acceptable favour from him, for although We were at Antipodes in Politicks We had never abated in mutual Esteem or cooled in the Warmth of our Friendship. After Dinner Mr. Sewall desired to have some Conversation with me alone and proposed adjourning to the office. Mrs. Adams arose and chose to Adjourn to her Chamber. We were accordingly left alone. Mr. Sewall then said he waited on me at that time at the request of the Governor Mr. Bernard, who had sent for him a few days before and charged him with a Message to me. The Office of Advocate General in the Court of Admiralty was then vacant, and the Governor had made Enquiry of Gentlemen the best qualified to give him information, and particularly of one of great Authority (meaning Lt. Governor and Chief Justice Hutchinson), and although he was not particularly acquainted with me himself the Result of his Inquiries was that in point of Talents, Integrity, Reputation and consequence at the Bar, Mr. Adams was the best entitled to the Office and he had determined Accordingly, to give it to me. It was true he had not Power to give me more than a temporary Appointment, till his Majestys Pleasure should be known: but that he would give immediately all the Appointment in his Power, and would write an immediate Recommendation of me to his Majesty and transmitt it to his Ministers and there was no doubt I should receive the Kings Commission, as soon as an Answer could be returned from England: for there had been no Instance of a refusal to confirm the Appointment of a Governor in such Cases.
      Although this Offer was unexpected to me, I was in an instant prepared for an Answer. The Office was lucrative in itself, and a sure introduction to the most profitable Business in the Province: and what was of more consequence still, it was a first Step in the Ladder of Royal Favour and promotion. But I had long weighed this Subject in my own Mind. For seven Years I had been solicited by some of my friends and Relations, as well as others, and Offers had been made me by Persons who had Influence, to apply to the Governor or to the Lieutenant Governor, to procure me a Commission for the Peace. Such an Officer was wanted in the Country where I had lived and it would have been of very considerable Advantage to me. But I had always rejected these proposals, on Account of the unsettled State of the Country, and my Scruples about laying myself under any restraints, or Obligations of Gratitude to the Government for any of their favours. The new Statutes had been passed in Parliament laying Duties on Glass, Paint &c. and a Board of Commissioners of the Revenue was expected, which must excite a great fermentation in the Country, of the Consequences of which I could see no End.
      My Answer to Mr. Sewall was very prompt, that I was sensible of the honor done me by the Governor: but must be excused from Accepting his Offer. Mr. Sewall enquired why, what was my Objection. I answered that he knew very well my political Principles, the System I had adopted and the Connections and Friendships I had formed in Consequence of them: He also knew that the British Government, including the King, his Ministers and Parliament, apparently supported by a great Majority of the Nation, were persevereing in a System, wholly inconsistent with all my Ideas of Right, Justice and Policy, and therefore I could not place myself in a Situation in which my Duty and my Inclination would be so much at Variance. To this Mr. Sewall returned that he was instructed by the Governor to say that he knew my political Sentiments very well: but they should be no Objection with him. I should be at full Liberty to entertain my own Opinions, which he did not wish to influence by this office. He had offered it to me, merely because he believed I was the best qualified for it and because he relied on my Integrity. I replied This was going as far in the generosity and Liberality of his sentiments as the Governor could go or as I could desire, if I could Accept the Office: but that I knew it would lay me under restraints and Obligations that I could not submit to and therefore I could not in honor or Conscience Accept it.
      Mr. Sewall paused, and then resuming the Subject asked, why are you so quick, and sudden in your determination? You had better take it into consideration, and give me an Answer at some future day. I told him my Answer had been ready because my mind was clear and my determination decided and unalterable. That my Advice would be that Mr. Fitch should be appointed, to whose Views the Office would be perfectly agreable. Mr. Sewal said he should certainly give me time to think of it: I said that time would produce no change and he had better make his report immediately. We parted, and about three  Weeks afterwards he came to me again and hoped I had thought more favourably on the Subject: that the Governor had sent for him and told him the public Business suffered and the office must be filled. I told him my Judgment and Inclination and determination were unalterably fixed, and that I had hoped that Mr. Fitch would have been appointed before that time. Mr. Fitch however never was appointed. He acted for the Crown, by the Appointment of the Judge from day to day, but never had any Commission from the Crown or Appointment of the Governor.
     